COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  William Eggemeyer, Diane Eggemeyer,             §               No. 08-19-00002-CV
  Bo Eggemeyer, and Sharyland Distribution
  & Transmission Services, LLC,                   §                  Appeal from the

                        Appellants,               §                112th District Court

  v.                                              §             of Reagan County, Texas

  Charles Jackson Hughes,                         §                    (TC# 1855)

                         Appellee.            §
                                            ORDER


       On January 4, 2019, the Court entered an order for mediation referral requiring that the

case be mediated within sixty days from the date of the order. Consequently, mediation should

have been completed no later than March 5, 2019. Appellant has now filed an unopposed motion

requesting an extension of time for the parties to complete the mediation process. We grant the

motion and order that mediation be completed by April 25, 2019. The appellate timetable is

suspended during this time period. Upon completion of mediation, the parties are directed to

comply with the instructions set forth in our order issued on January 4, 2019. If the parties require

additional time in which to complete mediation, an extension motion must be filed prior to April

25, 2019. If the parties fail to comply with any of these requirements, the appeal will be reinstated

on May 5, 2019.

       IT IS SO ORDERED this 11th day of March, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.